Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 1 of 11 Page ID
                                 #:1266




                  EXHIBIT B
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 2 of 11 Page ID
                                                                                                                           #:1267


                                                                                           1 Matthew A. Newboles (SBN 167,196)
                                                                                             Gregory K. Clarkson (SBN 298,712)
                                                                                           2 STETINA BRUNDA GARRED & BRUCKER
                                                                                           3 75 Enterprise, Suite 250
                                                                                             Aliso Viejo, California 92656
                                                                                           4 mnewboles@stetinalaw.com
                                                                                           5 gclarkson@stetinalaw.com
                                                                                             Tel: (949) 855-1246
                                                                                           6
                                                                                           7 Attorneys for Defendants
                                                                                             St. Paul Brands, Inc., Advanced Pharmaceutical
                                                                                           8 Services, Inc., A Q Pharmaceuticals, Inc.,
                                                                                           9 Dennis Nguyen-Duy Ngo, Jimmy Ngo, Mailan
                                                                                             Nguyen, Trang D. Nguyen a/k/a Tracy Nguyen
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11                         UNITED STATES DISTRICT COURT
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250




                                                                                                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                                                                      SOUTHERN DIVISION
                                                                                          14
                                                                                          15
                                                                                               Rousselot B.V.,                                    Case No. 8:19-cv-00458-DOC-ADS
                                                                                          16
                                                                                          17                           Plaintiff,                 Hon. David O. Carter
                                                                                               v.
                                                                                          18                                                      DEFENDANT A Q
                                                                                          19 St. Paul Brands, Inc., Advanced                      PHARMACEUTICALS, INC.’S FIRST
                                                                                             Pharmaceutical Services, Inc., A Q                   SET OF INTERROGATORIES TO
                                                                                          20 Pharmaceuticals, Inc., Cong ty co phan               PLAINTIFF ROUSSELOT B.V.
                                                                                          21 duoc pham Eco doing business as “ECO
                                                                                             PHARMA JOINT STOCK COMPANY
                                                                                          22 (VIETNAM), Dennis Nguyen-duy Ngo,
                                                                                          23 Jimmy Ngo, Mailan Nguyen, Trang D.
                                                                                             Nguyen a/k/a Tracy Nguyen,
                                                                                          24
                                                                                          25                    Defendants.

                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                     Case No. 8:19-cv-00458-DOC-ADS
                                                                                                     DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 3 of 11 Page ID
                                                                                                                           #:1268


                                                                                           1          Defendant A Q Pharmaceuticals, Inc. hereby propounds the following
                                                                                           2 interrogatories to be answered by Plaintiff, Rousselot B.V., in writing and under oath
                                                                                           3 within thirty days pursuant to Fed. R. Civ. P. 33.
                                                                                           4
                                                                                                                           INSTRUCTIONS AND DEFINITIONS
                                                                                           5
                                                                                                      A.      These interrogatories shall be deemed to seek answers as of the date
                                                                                           6
                                                                                               hereof, and to the full extent permitted under the Federal Rules of Civil Procedure.
                                                                                           7
                                                                                               Furthermore, these interrogatories are of a continuing nature, and Plaintiff is required to
                                                                                           8
                                                                                               file and serve supplemental responses if Plaintiff obtains further or different
                                                                                           9
                                                                                               information after the date of Plaintiff’s initial answer and before this Action is
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                               completed.
                                                                                          11
                                                                                                      B.      The following interrogatories shall be construed as addressed to the
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250




                                                                                               Plaintiff, any of Plaintiff’s subsidiaries, affiliated corporations, and any other
                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                               corporations or business enterprises controlled by Plaintiff that are presently or were at
                                                                                          14
                                                                                               the time to which the interrogatory relates, associated in any way with the Plaintiff.
                                                                                          15
                                                                                                      C.      If the answer to any interrogatory or subpart thereof is "none", or if a
                                                                                          16
                                                                                               section is not applicable, so indicate rather than leaving the space blank. When a
                                                                                          17
                                                                                               complete answer to a particular interrogatory, or subdivision thereof, is not possible, the
                                                                                          18
                                                                                               interrogatory should be answered to the extent possible, together with the reason stated
                                                                                          19
                                                                                               why only a partial answer is given.
                                                                                          20
                                                                                                      D.      If the answer to any interrogatory or subpart thereof is withheld on the
                                                                                          21
                                                                                               basis of a claim of privilege, each withheld document must be separately identified by
                                                                                          22
                                                                                               providing the following information, see Upjohn v. United States, 449 U.S. 383 (1981):
                                                                                          23
                                                                                                              1.      The identity and position of the person or persons supplying the
                                                                                          24
                                                                                                                      information;
                                                                                          25
                                                                                                              2.      The place, date and manner of recording, or otherwise providing the
                                                                                          26
                                                                                                                      instrument;
                                                                                          27
                                                                                          28
                                                                                                                                                   1
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 4 of 11 Page ID
                                                                                                                           #:1269


                                                                                           1                  3.      The names of the person or persons other than stenographic or
                                                                                           2                          clerical assistance participating in the preparation of the documents;
                                                                                           3                  4.      The name and position of each person to whom the content of the
                                                                                           4                          document is addressed or communicated to by copying, exhibiting,
                                                                                           5                          reading, or substantial summarization;
                                                                                           6                  5.      A general description of the subject matter of the document;
                                                                                           7                  6.      The type of privilege claimed (attorney/client or work product);
                                                                                           8                  7.      The basis for the claim of privilege;
                                                                                           9                  8.      All facts showing that the claimed privilege has not been waived;
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                              9.      The status of the entity claiming the privilege; and
                                                                                          11                  10.     The portions of the document as to which the privilege is claimed
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12                          (i.e., one sentence, one paragraph, the entire document, etc.).
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          E.      If information requested is not available from Plaintiff’s records in exactly
                                                                                          14 the form requested, furnish carefully prepared estimates, designated as such, and attach
                                                                                          15 explanations of any estimate used.
                                                                                          16          F.       “You” or “Your” or “Rousselot” or “Plaintiff” shall include Plaintiff
                                                                                          17 Rousselot B.V., its controlled companies and predecessors, its predecessors in interest,
                                                                                          18 successors, assignees, and its officers, directors, employees, agents (including experts),
                                                                                          19 representatives, attorneys, and any others acting or purporting to act on its behalf or in
                                                                                          20 conference with it.
                                                                                          21          G.      Except to the extent that context dictates otherwise, “Defendant” or
                                                                                          22 “Defendants” means California Corporate Defendants St. Paul Brands, Inc., Advanced
                                                                                          23 Pharmaceutical Services, Inc., and A Q Pharmaceuticals, Inc., Individual Defendants
                                                                                          24 Dennis Nguyen-duy Ngo, Jimmy Ngo, Mailan Nguyen, and Trang D. Nguyen a/k/a
                                                                                          25 Tracy Nguyen, and Defendant Cong ty co phan duoc pham Eco doing business as
                                                                                          26 “ECO PHARMA JOINT STOCK COMPANY (VIETNAM), their controlled
                                                                                          27 companies and predecessors, their predecessors in interest, successors, assignees, and
                                                                                          28
                                                                                                                                                   2
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 5 of 11 Page ID
                                                                                                                           #:1270


                                                                                           1 their officers, directors, employees, agents (including experts), representatives,
                                                                                           2 attorneys, and any others acting or purporting to act on their behalf or in conference
                                                                                           3 with them.
                                                                                           4        H.   The words “concerning” or “concern” mean referring to, alluding to,
                                                                                           5 responding to, relating to, connected with, citing, reporting, commenting on, in respect
                                                                                           6 of, about, regarding, discussing, showing, describing, reflecting, mentioning,
                                                                                           7 respecting, analyzing, constituting, embodying, evidencing or pertaining to those
                                                                                           8 specific items referenced.
                                                                                           9          I.      As used herein “and” and “or” should be construed either conjunctively or
                                                                                          10 disjunctively, whichever makes the request more inclusive.
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11       J.     Any pronoun shall include the masculine, feminine or neuter gender, as in
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 each case may be appropriate.
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          K.      The singular shall include the plural and the plural shall include the
                                                                                          14 singular, except as the context may otherwise require.
                                                                                          15       L.     The term “including” means “including but not limited to.”
                                                                                          16          M.      As used herein, “documents” shall mean, but without limitation, every
                                                                                          17 writing or record of every type and description, including without limitation:
                                                                                          18 correspondence, invoices, contracts, purchase orders, memoranda, tapes, stenographic
                                                                                          19 or handwritten notes, studies, publications, books, pamphlets, pictures, films, voice
                                                                                          20 recordings, maps, charts, reports, surveys, minutes, statistical compilations or electronic
                                                                                          21 documents, such as documents on a diskette or hard drive; and every copy of every
                                                                                          22 writing or record where such copy is not an identical copy of an original or where such
                                                                                          23 copy contains any commentary or notation whatsoever that does not appear on the
                                                                                          24 original.
                                                                                          25       N.         As used herein, the term “Electronic data” is defined as all information
                                                                                          26 generated, recorded, preserved, or maintained by electronic means, including, but not
                                                                                          27 limited to, information generated, recorded, preserved, or maintained on computer hard-
                                                                                          28
                                                                                                                                                   3
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 6 of 11 Page ID
                                                                                                                           #:1271


                                                                                           1 drives, floppy disks, computer files, deleted computer files, back-up computer files,
                                                                                           2 magnetic tapes, CD-ROM, computer archives, computer memory, or any other forms of
                                                                                           3 computer readable storage media.
                                                                                           4       O.    As used herein, the word “things” as hereinafter used shall refer to any
                                                                                           5 tangible object that may for some reason be construed as something other than a
                                                                                           6 document.
                                                                                           7          P.      As used herein, “person” shall mean any individual, firm, partnership,
                                                                                           8 corporation, proprietorship, governmental body, or any other organization or entity.
                                                                                           9       Q.     As used herein, “identify” when used in reference to:
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                             (a) an individual, means to state his or her full name, present or last known
                                                                                          11                      residential and business address and present or last known position
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12                      and/or business affiliation;
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13                 (b) a firm, partnership, corporation, proprietorship, joint venture,
                                                                                          14                      association, or other organization or entity, means to state its full name,
                                                                                          15                      present or last known address and place of incorporation or formation;
                                                                                          16                 (c) a document, means to state the date, title (if any), each author, each
                                                                                          17                      recipient, type of document (i.e., publication, letter memorandum,
                                                                                          18                      book, telegram, chart, etc.) or some other means of identifying it, and
                                                                                          19                      its present location or custodian;
                                                                                          20                 (d) a communication, means to state its data and place, the person(s) who
                                                                                          21                      participated in it or who were present during any part of it or who have
                                                                                          22                      knowledge about it and the substance of the communication; and
                                                                                          23                 (e) a product, means to state the product’s description, manufacturer,
                                                                                          24                      designation by the manufacturer thereof (e.g. style, model, proprietary
                                                                                          25                      name, established name, product classification number and/or catalog
                                                                                          26                      number), and brand name or trademark.
                                                                                          27                 (f) an act, means to describe the act, when it occurred, where it occurred,
                                                                                          28
                                                                                                                                                   4
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 7 of 11 Page ID
                                                                                                                           #:1272


                                                                                           1                      the identity of the person or persons performing said act (or, in the case
                                                                                           2                      of an omission, the identity of the person or persons failing to act), the
                                                                                           3                      identity of all persons who have knowledge, information or believe
                                                                                           4                      about the act, when the act or omission first became known to you, and
                                                                                           5                      the circumstances and manner in which you first obtained such
                                                                                           6                      knowledge.
                                                                                           7          R.      With respect to any Interrogatory as to which an objection is made, state
                                                                                           8 the specific grounds for the objection and respond to such Interrogatory to the extent to
                                                                                           9 which there is not objection.
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                                      S.      If you object to any Interrogatory, or subpart thereof, on the ground that
                                                                                          11 the Interrogatory requests the disclosure of privileged attorney-client communications,
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 work product or any other matter allegedly immune from discovery, state the date and
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 general subject matter of the communication or work product, identify each person who
                                                                                          14 was present at or participated in such communication or the preparation of such work
                                                                                          15 product, and the basis for the claim of privilege or immunity.
                                                                                          16          T.      As used herein, the term “Plaintiff’s Mark” shall mean the mark PEPTAN
                                                                                          17 filed in the United States Patent and Trademark Office and assigned Registration No.
                                                                                          18 4,047,500.
                                                                                          19          U.      As used herein, the term “Eco Pharma Marks” shall mean the trademark
                                                                                          20 applications and registrations for the mark PEPTAN and others as identified in
                                                                                          21 paragraph 31 of Plaintiff’s First Amended Complaint.
                                                                                          22          V.      As used herein, the term “JEX Max product” refers to the proprietary blend
                                                                                          23 of botanicals referred to on Defendant’s website (http://www.stpaulbrands.com) as JEX
                                                                                          24 Max and referred to in Plaintiff’s First Amended Complaint as JEX PEPTAN MAX.
                                                                                          25          W.      If Plaintiff has any questions concerning the meaning, interpretation or
                                                                                          26 answers to these interrogatories, or subparts thereof, direct such inquiries to the
                                                                                          27 undersigned.
                                                                                          28
                                                                                                                                                   5
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 8 of 11 Page ID
                                                                                                                           #:1273


                                                                                           1                                         INTERROGATORIES
                                                                                           2 INTERROGATORY NO. 1:
                                                                                           3        State the basis for Plaintiff’s contention in paragraph 11 of Plaintiff’s First
                                                                                           4 Amended Complaint that a business arrangement was entered into with the intent of
                                                                                           5 selling the JEX Max product “to companies who will resell these infringing PEPTAN
                                                                                           6 products in the United States.”
                                                                                           7 INTERROGATORY NO. 2:
                                                                                           8          State the basis for Plaintiff’s contention in paragraph 11 of Plaintiff’s First
                                                                                           9 Amended Complaint that Eco Pharma “conducts business in Orange County, California
                                                                                          10 and the United States.”
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 INTERROGATORY NO. 3:
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12     State the basis for Plaintiff’s contention in paragraph 14 of Plaintiff’s First
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13 Amended Complaint that “all or some defendants acted in concert with, as agent or
                                                                                          14 representative for, or at the request of, or on behalf of, and/or induced one or more of
                                                                                          15 the other Defendants, or Individual Defendants” of the allegedly wrongful acts.
                                                                                          16 INTERROGATORY NO. 4:
                                                                                          17       State the basis for Plaintiff’s contention in paragraph 28 of Plaintiff’s First
                                                                                          18 Amended Complaint of a “conspiracy” entered into “to trade on the goodwill and
                                                                                          19 reputation of the PEPTAN trademark in the United States and around the world.”
                                                                                          20 INTERROGATORY NO. 5:
                                                                                          21     State the basis for Plaintiff’s contention in paragraph 38 of Plaintiff’s First
                                                                                          22 Amended Complaint that the English language labeling and “Made in USA” marking of
                                                                                          23 the JEX Max product is done “purposely” so that the JEX Max product “could be sold
                                                                                          24 in English speaking markets such as the United States.”
                                                                                          25 INTERROGATORY NO. 6:
                                                                                          26     State the basis for Plaintiff’s contention in paragraph 41 of Plaintiff’s First
                                                                                          27 Amended Complaint of an agreement entered into between the California Corporate
                                                                                          28
                                                                                                                                                   6
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 9 of 11 Page ID
                                                                                                                           #:1274


                                                                                           1 Defendants, the Individual Defendants, and Defendant Eco Pharma “to trade on the
                                                                                           2 recognition and good will of the PEPTAN mark.”
                                                                                           3 INTERROGATORY NO. 7:
                                                                                           4     State the basis for Plaintiff’s contention in paragraph 49 of Plaintiff’s First
                                                                                           5 Amended Complaint that sales of the JEX Max product via third-party e-commerce
                                                                                           6 sites “were done with the knowledge by all the Defendants.”
                                                                                           7 INTERROGATORY NO. 8:
                                                                                           8          State the basis for Plaintiff’s contention in paragraph 52 of Plaintiff’s First
                                                                                           9 Amended Complaint that “Defendant St. Paul Brands willfully refused to cooperate”
                                                                                          10 with Plaintiff’s alleged request that St. Paul Brands “stop using the PEPTAN trademark
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11 on its JEX PEPTAN MAX product without Plaintiff Rousselot’s consent.”
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12 INTERROGATORY NO. 9:
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13          State the basis for Plaintiff’s contention in paragraph 56 of Plaintiff’s First
                                                                                          14 Amended Complaint that the alleged activities are “likely to cause confusion.”
                                                                                          15 INTERROGATORY NO. 10:
                                                                                          16          State the basis for Plaintiff’s contention in paragraph 57 of Plaintiff’s First
                                                                                          17 Amended Complaint that the PEPTAN mark was deliberately adopted and used on the
                                                                                          18 JEX Max product “to trade on the goodwill and recognition of this mark.”
                                                                                          19 INTERROGATORY NO. 11:
                                                                                          20     State the basis for Plaintiff’s contention in paragraph 58 of Plaintiff’s First
                                                                                          21 Amended Complaint that the use of the PEPTAN mark “is likely to cause consumers to
                                                                                          22 falsely and mistakenly believe that Plaintiff is the source and origin of Defendants’
                                                                                          23 JEX PEPTAN MAX goods.”
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                                   7
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 10 of 11 Page ID
                                                                                                                           #:1275


                                                                                           1          Dated: June 11, 2019                STETINA BRUNDA GARRED & BRUCKER
                                                                                           2                                              By: /s/Gregory K. Clarkson
                                                                                           3                                                  Matthew A. Newboles
                                                                                                                                              Gregory K. Clarkson
                                                                                           4
                                                                                           5                                                    St. Paul Brands, Inc., Advanced
                                                                                                                                                Pharmaceutical Services, Inc., A Q
                                                                                           6                                                    Pharmaceuticals, Inc., Dennis Nguyen-Duy
                                                                                           7                                                    Ngo, Jimmy Ngo, Mailan Nguyen, Trang D.
                                                                                                                                                Nguyen a/k/a Tracy Nguyen
                                                                                           8
                                                                                           9
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28
                                                                                                                                                   8
                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
                                                                                          Case 8:19-cv-00458-DOC-ADS Document 65-2 Filed 07/26/19 Page 11 of 11 Page ID
                                                                                                                           #:1276


                                                                                           1                                    CERTIFICATE OF SERVICE
                                                                                           2          The undersigned hereby certifies that all counsel of record are being served with
                                                                                           3 this document via email and U.S. mail on June 11, 2019.
                                                                                           4
                                                                                           5                                                          /s/Gregory K. Clarkson
                                                                                           6                                                          Gregory K. Clarkson
                                                                                           7
                                                                                           8
                                                                                           9
                                                                                          10
STETINA BRUNDA GARRED & BRUCKER




                                                                                          11
                                  ALISO VIEJO, CALIFORNIA 92656




                                                                                          12
                                     75 ENTERPRISE, SUITE 250


                                                                  PHONE: (949) 855-1246




                                                                                          13
                                                                                          14
                                                                                          15
                                                                                          16
                                                                                          17
                                                                                          18
                                                                                          19
                                                                                          20
                                                                                          21
                                                                                          22
                                                                                          23
                                                                                          24
                                                                                          25
                                                                                          26
                                                                                          27
                                                                                          28

                                                                                               DEFENDANT A Q PHARMACEUTICALS, INC.’S FIRST SET OF INTERROGATORIES TO PLAINTIFF ROUSSELOT
                                                                                               B.V.
